          Case 1:16-cv-01122-VEC Document 135 Filed 08/10/20 Page 1 of 2



                                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                ELECTRONICALLY FILED
--------------------------------------------------------------------------
                                                                         X   DOC #:
MICHELLE MARINO, individually and on behalf of all :                         DATE FILED: 08/10/2020
others similarly situated,                                               :
                                                                         :
                                             Plaintiff,                  :
                                                                         :       16-CV-1122 (VEC)
                           -against-                                     :
                                                                         :
COACH, INC.,                                                             :
                                                                         :
                                             Defendant.                  :
------------------------------------------------------------------------ X
MONICA RAEL, on behalf of herself and all others                         :
similarly situated,                                                      :
                                                                         :
                                             Plaintiff,                  :
                                                                         :       16-CV-3773 (VEC)
                           -against-                                     :
                                                                         :
COACH, INC.,                                                             :
                                                                         :
                                             Defendant.                  :
------------------------------------------------------------------------ X
DEBORAH ESPARZA, individually and on behalf of all :
others similarly situated,                                               :
                                                                         :
                                             Plaintiff,                  :
                                                                         :       16-CV-3677 (VEC)
                           -against-                                     :
                                                                         :
COACH, INC.,                                                             :
                                                                         :
                                             Defendant.                  :
------------------------------------------------------------------------ X
CERA HINKEY, on behalf of herself and all others                         :
situated,                                                                :
                                                                         :
                                             Plaintiff,                  :
                           -against-                                     :       16-CV-5320 (VEC)
                                                                         :
COACH, INC.,                                                             :
                                                                         :
                                             Defendant.                  :
------------------------------------------------------------------------ X
         Case 1:16-cv-01122-VEC Document 135 Filed 08/10/20 Page 2 of 2




                                              ORDER

VALERIE CAPRONI, United States District Judge:

       WHEREAS Plaintiffs have filed an amended, unopposed motion for preliminary

approval of the parties’ class action settlement, preliminary certification of a settlement class,

and approval of their proposed notice plan, Dkt. 134;

       IT IS HEREBY ORDERED THAT the parties are directed to appear for a teleconference

on August 13, 2020, at 11:00 A.M., to discuss the Court’s remaining concerns about the notice

plan. Plaintiffs should be prepared to discuss the following issues:

   1. Whether either the proposed short form or long form notice informs class members of
      their likely recovery from the settlement, including the difference in value between
      choosing a voucher and choosing cash, and the possibility of submitting a claim even if
      the class member no longer has proof of purchase, and if not, why not;

   2. Whether either of the proposed notices or the proof of claim informs class members that
      cash will be distributed on a first come, first served basis and that claimants will receive a
      voucher if the cash fund is depleted, and if not, why not; and

   3. Why USA Today was chosen as the national newspaper in which to print the publication
      notice.

All parties and any interested members of the public must attend by dialing 1-888-363-4749,

using the access code 3121171 and the security code 1122. All attendees are advised to mute

their phones when not speaking and to self-identify each time they speak.

SO ORDERED.
                                                       _________________________________
Date: August 10, 2020                                        VALERIE CAPRONI
      New York, NY                                           United States District Judge
